DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. Correction of the formal matters identified in the drawings in the previous Office action is noted with appreciation.
At pages 6-7 of the amendment, Applicant suggests that Livingston does not meet the limitations of amended independent claims 1 and 11 in particular because it does not teach a plurality of channels “formed between a plurality of exterior side walls of the protrusion portion… and a plurality of interior side walls of the cavity.”  However, under an alternate interpretation of Livingston, the reference anticipates these limitations.  Frames 603 of Livingston, as shown in Fig. 6, create a boundary in which is filled with adhesive (via conduits 605 filling pockets 607).  The top and bottom boundaries of the space within frame 603 are formed by the exterior side wall of protrusion 401 and an interior side wall of cavity 403.  Therefore, this space may be considered to correspond to the claimed channel.  This is further illustrated in Livingston’s Fig. 11 where bonding grids 601 (which comprise frames 603) are placed on top and bottom sides of protrusion 401.  Livingston also teaches that bonding grids (and .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,221,085 to Livingston et al.
Regarding claim 1, Livingston teaches a method for joining rotor blade segments of a rotor blade (abstract), the method comprising: forming a female structural member having a receipt portion (403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the receipt portion defining a cavity (403, Fig. 4); securing the female structural member within a first blade segment (215, Fig. 4); forming a male structural member having a protrusion portion (401) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21); securing the structural portion of the male structural member within a second blade segment (213); inserting the protrusion portion of the male structural member into the cavity of the female structural member (col. 4, ll. 38-40), wherein, when inserted, a plurality of internal channels (the space within bonding grid 601’s frame 603) are formed between a plurality of exterior side walls of the protrusion portion of the male 
Regarding claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, Livingston teaches the method of claim 1 (as set forth above), further comprising: 
forming at least one of the female structural member or the male structural member with one or more bulkheads (407 and 405, respectively) (claim 2);
further comprising forming the female structural member with a first end bulkhead (407) and a second end bulkhead (at the opposite end of the segment where it would connect to an adjacent segment, col. 3, ll. 37-40) (claim 3);
wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (the closed end of receiving portion 403 shown in Fig. 11) and the protrusion portion and the structural portion of the male structural member (405), respectively (claim 4);
further comprising inserting the protrusion portion of the male structural member into the cavity of the female structural member until the divider bulkhead of the male structural member (405) abuts against the first end bulkhead of the female structural member (407) at a bulkhead joint (col. 4, ll. 9-12) (claim 5);

further comprising injecting the adhesive into the one or more internal channels (col. 4, ll. 60-67) from an exterior location (613) of the rotor blade through the one or more bulkheads (Fig. 6) (claim 7);
further comprising filling the one or more internal channels with the adhesive and allowing the adhesive to fill the bulkhead joint via one or more controlled blow holes (611) (claim 8);
wherein the structural portions of the female and male structural members comprise one or more spar caps (304) and at least one shear web (303) (claim 9);
further comprising forming one or more spar caps (304) into each of the cavity and the protrusion portion of the female and male structural members (col. 4, ll. 19-21), respectively, wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise direction (Fig. 5, 11) (claim 10).
Regarding claim 11, Livingston teaches a segmented rotor blade assembly for a wind turbine (abstract), the rotor blade assembly comprising: a first blade segment (215) comprising a female structural member having a receipt portion (403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the receipt portion defining a cavity (Fig. 11); a second blade segment (213) comprising a male structural member having a protrusion portion (401) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), the protrusion portion of the male structural member received within the cavity of the female structural member (col. 4, ll. 38-40), wherein, when inserted, a plurality of internal channels (the space within 
Regarding claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, Livingston teaches the assembly of claim 11 (as set forth above), further comprising: 
wherein at least one of the female structural member or the male structural member comprises one or more bulkheads (405, 407), the female structural member comprising, at least, a first end bulkhead (407) and a second end bulkhead (at the opposite end of the segment where it would connect to an adjacent segment, col. 3, ll. 37-40) (claim 12);
wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (405) and the protrusion portion and the structural portion of the male structural member (407), respectively, the divider bulkhead of the male structural member abutting against the first end bulkhead of the female structural member at a bulkhead joint (col. 4, ll. 9-12) (claim 13);
wherein the one or more bulkheads abut against an internal wall of one of the rotor blade segments of the rotor blade (as shown in Fig. 4 wherein the bulkheads extend to the outer wall forming the exterior of the airfoil) (claim 14);

wherein the structural portions of the female and male structural members comprise one or more spar caps (304) and at least one shear web (303) (claim 16);
wherein the cavity of the female structural member and the protrusion portion of the male structural member further comprises one or more spar caps (col. 4, ll. 19-21), and wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise direction (Fig. 5, 11), the protrusion portion of the male structural member further comprising one or more shear webs arranged between the one or more spar caps thereof (formed by the side walls of protrusion 401, adjacent to ‘401’ in Fig. 11) (claim 17);
wherein a cross-sectional shape of the cavity of the female structural member substantially corresponds to a cross- sectional shape of the protrusion portion of the male structural member (col. 4, ll. 5-9) (claim 18);
wherein the cross-sectional shapes of the cavity and the protrusion portion tapers from a first end to a second end, respectively (col. 4, ll. 28-35) (claim 19);
wherein the cross-sectional shapes of the cavity and the protrusion portion comprises a trapezoid (as shown in Fig. 9 wherein the receiving portion of segment 215 has inwardly angled top and bottom sides from bulkhead 407 leftward with vertical left and right sides, and the protruding portion of segment 213 has the inverse structure) (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745